Citation Nr: 0002194	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-22921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina





THE ISSUE

Entitlement to service connection for residuals of injuries 
to the left shoulder, low back, hips, and knees, to include 
arthritis.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION
The veteran served on active duty from July 1971 to July 
1975.  This case came to the Board of Veterans' Appeals 
(Board) from a September 1994 RO decision which denied 
service connection for arthritis.  In a December 1997 
decision, the Board denied the claim, which the Board phrased 
as "service connection for arthritis, including the low back, 
hips, shoulders, and knees."

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 1999 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the matter remanded.  In the joint motion, the parties agreed 
the issue should be styled as "service connection for 
residuals of injuries to the left shoulder, low back, hips, 
and knees, to include arthritis;" and the parties agreed the 
claim was well grounded.  In a May 1999 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in December 1999 the veteran's 
representative submitted additional written argument.


REMAND

The May 1999 joint motion and Court order require additional 
development and readjudication of the claim for service 
connection for residuals of injuries of the left shoulder, 
low back, hips, and knees, to include arthritis.  
Accordingly, the Board remands the claim to the RO for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA doctors or other medical 
providers who have treated him, since his 
July 1975 release from active duty, for 
any problems with his left shoulder, low 
back, hips, and knees.  The RO should 
then obtain copies of the related medical 
records which are not already on file.  
38 C.F.R. § 3.159 (1999).

2.  After all additional medical records 
are added to the claims folder, the RO 
should have the veteran undergo a VA 
orthopedic examination to determine the 
nature and etiology of claimed 
disabilities of the left shoulder, low 
back, both hips, and both knees.  The 
claims folder must be made available to 
and reviewed by the doctor, and the 
examination report should state that such 
has been done.  All indicated tests 
(including X-rays for arthritis) and 
consultations should be performed.  The 
doctor should provide clear diagnoses for 
all current pathology of the left 
shoulder, low back, both hips, and both 
knees; and it should be noted whether 
there is arthritis of these joints.  From 
the historical records, the doctor should 
note the dates when current problems with 
these joints were first manifest; and the 
doctor should give a medical opinion, 
with full rationale, on the etiology of 
current disorders of the left shoulder, 
low back, both hips, and both knees, 
including whether or not current 
disorders of these joints are medically 
related to any injuries or diseases shown 
in service.

3.  After assuring compliance with all 
remand development, the RO should review 
the well-grounded claim for service 
connection for residuals of injuries to 
the left shoulder, low back, hips, and 
knees, to include arthritis.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



